Citation Nr: 1129361	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  She served in the Army Reserves with verified active duty or active duty for training (ADT) from June 14, 1994 to December 3, 1994, and also has multiple unspecified training dates. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the Buffalo, New York Regional Office (RO) that denied service connection for a low back disorder, pleurisy, and an evaluation in excess of zero percent for left illioinguinal strain.  

The Veteran was afforded a hearing in June 2007 before the undersigned Veterans Law Judge sitting at Buffalo, New York.  The transcript is of record.  

By Board decision in October 2008, the noncompensable evaluation for illioinguinal strain was increased to 10 percent, and service connection for pleurisy was denied.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for low back disability was remanded for further development and has since been returned to the Board for disposition.  


FINDING OF FACT

Chronic lumbosacral strain is attributable to service.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision of the remaining issue on appeal, further assistance is unnecessary to aid the appellant in substantiating the appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA) or injury incurred while performing inactive duty training (IADT or INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Factual Background

Military records reflect that Veteran underwent a physical examination on May 13, 1994 for enlistment into the Army Reserves.  The spine and musculoskeletal were evaluated as normal.  She denied recurrent back pain.  An attending doctor's statement for the Army Reserves dated in May 1994 recorded a diagnosis of cervical and lumbar strain, and indicated the date of injury as May 23, 1994.  In August 1994, it was recorded that the appellant was seen for low back pain of two days' duration.  She stated that she had fallen while scaling an obstacle on the bayonet assault course.  Examination of the back disclosed positive tenderness to palpation of the lumbosacral region.  An assessment of lumbosacral strain was rendered for which medication and back exercises were prescribed.  In November 1994, the Veteran complained of low back pain of 1 1/2 weeks.  There was positive muscle tightness of the left side of the spine.  She had full range of motion with slight pain and no indication of spasm.  An assessment of back pain was noted.  She was seen the following week in November with continuing complaints of low back pain.  It was reported that she had fallen on her back/buttocks during basic training.  An assessment of strain/ low back pain was given.  On a subsequent clinic visit in late November 1994, it was noted that she had positive spasm.  Muscular low back pain was the assessment.  Physical therapy was prescribed.  Physical therapy clinic notes indicated that straight leg raising was positive at 90 degrees and that there was positive spasm.  A history of low back pain three months before after falling on her back "that went away" was noted.  The appellant related on this occasion that her back was hurt during 'turn and bend exercise.'  Pain was reported with prolonged walking and sitting.  X-rays were negative.  Range of motion of the back was within normal limits.  There was tenderness at the S1 joints with a positive spring test at L3-L5.  An assessment of mechanical low back pain was rendered.  

An Individual Sick Slip dated in November 1996 noted complaints of back pain after lifting heavy tents.  Range of motion was decreased secondary to pain.  An assessment of lumbar strain was provided for which medication, quarters, and lifting restrictions were prescribed.  

Private clinic notes dated in December 1998 from R. J. Dougherty, M.D., reflect that the Veteran injured her lower back at work and that symptoms persisted.  In February 1999, pain was depicted as seven on a 10 scale.  It was noted that she could not sit through a movie and had a pulling sensation when straightening her legs.  Magnetic resonance imaging (MRI) of the back was performed in March 1999 and was interpreted as showing a primary finding of mild annular bulge at L3-L4.  Mild facet joint arthritis at L5-S1 and L4-5 were also shown.  Dr. Dougherty' notes in March 1999 indicated that that back pain was worse.  

A Department of the Army memorandum dated in March 1999 requested an appointment for the Veteran on account of ongoing problems with her back.  She was determined to not be fit for duty and was placed on physical profile.  On quadrennial physical examination in April 1999, examination of the spine disclosed positive +2 deep tendon reflexes, tenderness of bilateral paraspinal muscles, flexion of 75 to 80 degrees, extension of 10 degrees, and limited side to side bending.  There were no obvious deformities.  The summary of defects noted low back pain.  Examining personnel wrote that the appellant had had a back injury two weeks before assessed as low back strain, and that an MRI in March 1999 had disclosed mild arthritis at L5-S1 and L4-L5.  

The Veteran was placed on physical profile in February 2000 on account of chronic low back pain secondary to injury at work.  It was reported that she was under the care of a local physician and was receiving epidural blocks.  The Veteran wrote in November 2000 that she had sustained injury at her civilian job.  

During active duty in April 2004, the Veteran was seen for complaints of low back pain of five days' duration.  She stated that she had been engaged in heavy loading and unloading, and began to have back pain.  A history of pain and L4-L5 arthritis and pinched nerve were recorded.  She stated that she had been using a TENS unit, but currently took Naproxen which no longer helped.  The Veteran related that she had worse pain in the morning and that she had to curl into a fetal position to relieve pain.  Following examination, an assessment of low back pain was provided.  In a Report of Medical Assessment dated in February 2005, the Veteran related that her overall health was worse on account of injuries incurred while on active duty that included lower back pain. 

A claim of entitlement to service connection for low back pain was received in March 2005.  

In a VA outpatient clinic record dated in August 2005, the Veteran stated that she took over-the-counter Naproxen every day for back pain.  She related that she had been told in the past that she had arthritis in the back.  In October 2005, the appellant said that when she was working at her old job, she picked up something and hurt her back.  She stated that this was made worse in Iraq while trying to carry a bucket of chains.  Examination of the back disclosed mildly decreased lumbar lordosis and absent lateral shift but no scoliosis.  Findings in December 2005 were essentially the same. 

The Veteran was afforded a VA compensation and pension spine examination in November 2005.  Examination of the thoracolumbar spine revealed no deformities, or evidence of muscle guarding or spasm.  There was no tenderness on palpation of the lumbar paravertebral musculature.  The examiner stated that range of motion of the thoracolumbar spine was flexion to 55 degrees out of a normal 90 degrees, extension to 10 degrees out of a normal 30 degrees, side bending to 30 degrees on each side out of a normal 30 degrees, and rotation to 40 degrees on each side out of a normal 45 degrees.  There was no deficit on neurological evaluation.  A diagnosis of normal lumbar spine examination was provided.

An April 2006 orthopedic assessment from Syracuse Orthopedic Specialists noted no abnormality of the lumbar spine.  It was reported that the back appeared symmetric and that posture and gait were normal with no tenderness to palpation of the spine or soft tissue structures.  The appellant had full range of motion without pain.  There was no neurologic deficit.

A private clinical record dated in October 2006 from M. VanHusen, M.D., reflects that the Veteran was receiving treatment for low back pain on a workers' compensation claim.  It was reported that she was using a pallet jack while moving a pallet when it caught and jammed her, leading to pain in the lower back that radiated into her buttocks and into the top of the knees.  Examination disclosed findings that included tenderness and tightness in the paravertebral muscles and some mild sciatic notch tenderness, bilaterally.  Straight leg raising was positive.  An impression of low back pain was rendered.  

On VA orthopedic surgery consultation in October 2006, it was noted that post medical history included chronic low back pain. 

The Veteran presented testimony on personal hearing in June 2007 to the effect that while she and another soldier were moving a barrel of chains in Iraq, her back gave out.  She said that she out of work for over a month after reinjuring the back because her job entailed pulling pallet of soda for a beverage company.

Pursuant to Board remand, the Veteran was afforded a VA joints examination in May 2009.  It was noted the claims folder was reviewed.  The examiner stated that he had evaluated the Veteran previously and that the low back examination at that time had been normal.  He stated that the appellant had had bone scans and X-rays of the lumbar area that were normal.  

The Veteran provided history indicating that she had first injured her back 17 years before during her military career.  She related that she had been subject to recurring back pain since that time, and had had an acute injury in 2004 following a lifting injury.  She stated that she had been treated with a TENS unit, medicine and physical therapy in the military, and was placed on profile while in the Reserves.  

The Veteran stated that she had difficulty with lifting, pushing or pulling, that standing was limited, and that she had difficulty standing in formation for any great length of time.  She related that she was not able to kneel, squat, or stoop due to back pain, and that sitting and traveling in a car was limited to 45 minutes.  She said that she had some difficulty sleeping and bending from the waist due to back pain, and that she had to use a handrail when ascending an descending stairs.  The Veteran reported occasional flare-ups, and occasional back pain on coughing and sneezing.  It was noted that she worked as a merchandiser for a soda company and that work loss had been minimal.  She indicated that her work was light duty in nature and that she had been out a month in June 2008 due to back complaints.

Examination of the lumbar spine disclosed positive findings of tenderness on palpation of the sacroiliac joints, bilaterally, as well as the lower lumbar paravertebral musculature.  It was reported that thoracolumbar flexion was 50 degrees out of a normal 90 degrees, extension was 10 degrees out of a normal 30 degrees, side bending was 30 degrees on each side with normal being 30 degrees, and that rotation was 40 degrees out of a normal 45 degrees.  It was noted that the Veteran moved through the ranges of motion with little difficulty, but did experience some discomfort at extremes of rotation.  There was no neurologic deficit.  

Following examination, a diagnosis of chronic lumbosacral strain was rendered.  The examiner opined that it was at least as likely as not that chronic lumbosacral strain had its origin while the Veteran was on active duty.  The examiner noted that he was unable to find an MRI report that had been cited in the remand and the RO's instructions.  He stated that in any event, there was no evidence of radiculopathy.

Legal Analysis

The record contains Active duty or ADT training records dated in 1994 that reflect that the appellant sustained injury to the low back during basic training for which she was seen on a number of occasions, beginning in May 1994.  Symptoms during that period included continuing pain, tenderness to palpation of the lumbosacral spine, muscle tightness, positive spasm, and positive straight leg raising for which various diagnoses were provided, including lumbar and lumbosacral strain.  She also complained of compromised walking and sitting.  X-rays were negative and range of motion of the back was within normal limits.  However, an assessment of mechanical low back pain was rendered in November 1994 upon findings of tenderness at the S1 joints with a positive spring test at L3-L5.  A training record in November 1996 also noted complaints of back pain after lifting heavy tents, with decreased range of motion secondary to pain for which an assessment of lumbar strain was provided.  The claims folder also documents intercurrent injury to the low back in 1998, 2000 and 2004 with significant and chronic symptoms for which the appellant received workers compensation.  

In this instance, the Veteran has been shown to have had back trauma during 1994, as well as industrial injury first documented in 1998.  Low back re-injury is also documented during service in 2004.  The Board points out that in February 2005, the Veteran related that her overall health was worse on account of injuries while on active duty that included lower back pain.  On VA examination in May 2009, she stated that she had had recurring back pain since the first injury to the back 17 years before.  The Board has considered the lay evidence in this instance and finds that the Veteran is competent to report recurring back pain after injuries during basic training in 1994.  Lay evidence must be evaluated when a Veteran seeks disability benefits.  The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence or both. See 38 C.F.R. § 3.307(b) (2011); See also Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The record reflects that while the appellant is clearly shown to have had intervening low back injuries at work, the Board finds that the initial in-service events in 1994, as well as in 1996, establish primacy for a chronic lumbosacral strain deriving from active duty or ADT.  The Board concludes that the Veteran has been a reliable historian and that her subsequent account and history on continuing symptomatology in this regard are credible.  In addition, there are documented complaints involving the back during the period of active duty.  Nothing in this record reflects an attempt by the AOJ to properly address the presumption of soundness.

In light of the above, the Board finds that the VA examiner's May 2009 opinion relating chronic lumbosacral strain to military service is probative.  This is because it is based on the appellant's reported history that is deemed credible.  As such, the VA examiner's opinion is persuasive.  The Board thus finds that there is both competent lay and medical evidence in support of the claim.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  Under the circumstances, the Board resolves the benefit of the doubt in favor of the Veteran by finding that chronic lumbosacral strain is of service onset for which service connection is warranted.

Lastly, the Board notes that the AOJ rejected the VA medical opinion provided in this file.  The AOJ had every opportunity to return the report and seek clarification.  The Board shall not remand.


ORDER

Service connection for chronic lumbosacral strain is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


